Exhibit 10.7
Performance Unit
One-Year Vest
REYNOLDS AMERICAN INC.
LONG-TERM INCENTIVE PLAN
 
PERFORMANCE UNIT AGREEMENT
 
DATE OF GRANT: February 3, 2009
W I T N E S S E T H:
     1. Grant. Pursuant to the provisions of the Long-Term Incentive Plan
(collectively, the “Plan”), Reynolds American Inc. (the “Company”) on the above
date has granted to
«FirstName» «LastName» (the “Grantee”),
subject to the terms and conditions which follow and the terms and conditions of
the Plan, a target of
«Number» Performance Units.
A copy of the Plan has been provided to the Grantee and made a part of this
Agreement with the same effect as if set forth in the Agreement itself. All
capitalized terms used in this Agreement shall have the meaning set forth in the
Plan, unless otherwise indicated.
     2. Valuation of Performance Units. (a) Each Performance Unit shall have an
initial value of $1,000 (the “Initial Grant Value”). The Compensation and
Leadership Development Committee of the Company’s Board of Directors (the
“Compensation Committee”) shall value each Performance Unit at the end of 2009
using the performance measures set forth in the grid attached as Exhibit A, but
the Compensation Committee shall have the discretion to reduce the resulting
valuation (the “Payment Value”). The Grantee agrees that the Performance Units
granted hereunder are in lieu of an award under the Company’s Annual Incentive
Award Plan for 2009.
     (b) Pursuant to Section 3(a) of the Plan and Section 11(a) hereof, the
Compensation Committee shall, in determining whether actual results have met the
Goals, exclude the effect, or otherwise make equitable adjustments in
recognition, of such of the following as are set forth in Exhibit A on the Date
of Grant: charges for restructuring or asset impairment, acquisitions,
divestitures, discontinued operations, pension gains and/or losses,
extraordinary items, unusual or non-recurring items and changes in applicable
laws (including, without limitation, tax laws and changes in generally accepted
accounting principles). To the extent that the Compensation Committee determines
that a change in the business, operations, corporate structure or capital
structure of the Company, or the manner in which it conducts its business, or
other events or circumstances render the performance measures unsuitable, the
Compensation Committee may in its discretion modify such

1



--------------------------------------------------------------------------------



 



performance measures or the related minimum acceptable level or levels of
achievement, in whole or in part, as the Compensation Committee deems
appropriate and equitable, except in the case when such action would result in
the loss of the otherwise available exemption of the Performance Units under
Section 162(m) of the Code. In such case, the Compensation Committee will not
make any modification of the performance measures or the minimum acceptable
level or levels of achievement with respect to the Performance Units granted
hereunder.
     3. Vesting. (a) The Performance Units shall fully vest on December 31,
2009.
     (b) Notwithstanding anything in Section 3(a) to the contrary, in the event
of (i) the Grantee’s death, (ii) the Grantee’s Permanent Disability (as defined
in the Company’s Long Term Disability Plan), (iii) the Grantee’s Retirement (as
defined below) or (iv) the Grantee’s involuntary Termination of Employment
without Cause (as such terms are defined in Section 5 of this Agreement), the
number of Performance Units which shall vest shall be equal to the product of
(i) the original number of Performance Units granted to the Grantee under this
Agreement and (ii) a fraction, the numerator of which shall be the number of
whole or partial months between January 1, 2009, and the date of the Grantee’s
Termination of Employment, and the denominator of which shall be 12. For
purposes of this Agreement, the term “Retirement” shall mean the Grantee’s
voluntary Termination of Employment (as such term is defined in Section 5 of
this Agreement) on or after his or her 65th birthday, on or after his or her
55th birthday with 10 or more years of service, or on or after his or her 50th
birthday with 20 or more years of service with the Company or a subsidiary of
the Company.
     (c) Upon the Grantee’s voluntary Termination of Employment or Termination
of Employment for Cause (as such terms are defined in Section 5 of this
Agreement) prior to the end of December 31, 2009, all of the Grantee’s
Performance Units shall be cancelled.
     (d) Notwithstanding anything to the contrary contained in this Section 3 or
in any other Section of this Agreement, if the Grantee has a written employment
or severance agreement with the Company or one of its subsidiaries, and such
other agreement contains provisions relating to the vesting by the Grantee in
the Performance Units or the right of the Grantee to receive the Payment Value
(including, without limitation, vesting provisions upon the termination of
employment of the Grantee), and such provisions are different than the
comparable provisions of this Agreement, then the provisions of such other
agreement shall govern and control.
     4. Payment. (a) Payment of Performance Units shall be made only in Cash.
     (b) Payment of Performance Units vesting on December 31, 2009, shall be
made in the amount of the Payment Value as soon as practicable following the
close of the Company books at the end of 2009, and in any event no later than
March 15, 2010.
     (c) In the event of the Grantee’s death or Permanent Disability, the
Payment Value of each vested Performance Unit shall be equal to the Initial
Grant Value. Payment of such vested Performance Units shall be made as soon as
practicable following the Grantee’s death or Permanent Disability, as the case
may be.
     (d) In the event of the Grantee’s Retirement or involuntary Termination of
Employment without Cause, the Payment Value of each vested Performance Unit
shall be

2



--------------------------------------------------------------------------------



 



determined in accordance with Section 2 of this Agreement. Payment of such
vested Performance Units shall be made as soon as practicable following the
close of the Company books at the end of 2009, and in any event no later than
March 15, 2010.
     (e) In the event of the death of a Grantee, any payment to which such
Grantee is entitled under the Plan shall be made to the beneficiary designated
by the Grantee to receive the proceeds of any noncontributory group life
insurance coverage provided for the Grantee by the Company or a subsidiary of
the Company (“Group Life Insurance Coverage”). If the Grantee has not designated
such beneficiary, or desires to designate a different beneficiary, the Grantee
may file with the Company a written designation of a beneficiary under the Plan,
which designation may be changed or revoked only by the Grantee, in writing. If
no designation of beneficiary has been made by a Grantee under the Group Life
Insurance Coverage or filed with the Company under the Plan, distribution upon
such Grantee’s death shall be made in accordance with the provisions of the
Group Life Insurance Coverage. If a Grantee is no longer an employee of the
Company at the time of death, no longer has any Group Life Insurance Coverage
and has not filed a designation of beneficiary with the Company under the Plan,
distribution upon such Grantee’s death shall be made to the Grantee’s estate.
     5. Termination of Employment. (a) For purposes of this Agreement, the term
“Termination of Employment” shall mean termination from active employment with
the Company or a subsidiary of the Company; it does not mean the termination of
pay and benefits at the end of a period of salary continuation (or other form of
severance pay or pay in lieu of salary).
     (b) For purposes of this Agreement, if the Grantee has an employment or
severance agreement, employment shall be deemed to have been terminated for
“Cause” only as such term is defined in the employment or severance agreement.
For purposes of this Agreement, if the Grantee does not have an employment or
severance agreement that defines the term “Cause,” the Grantee’s employment
shall be deemed to have been terminated for “Cause” if the Termination of
Employment results from the Grantee’s: (i) criminal conduct; (ii) deliberate and
continual refusal to perform employment duties on substantially a full time
basis; (iii) deliberate and continual refusal to act in accordance with any
specific lawful instructions of an authorized officer or employee more senior
than the Grantee or a majority of the Board of Directors of the Company; or
(iv) deliberate misconduct which could be materially damaging to the Company or
any of its business operations without a reasonable good faith belief by the
Grantee that such conduct was in the best interests of the Company. A
Termination of Employment shall not be deemed for Cause hereunder unless the
chief human resources officer of the Company shall confirm that any such
Termination of Employment is for Cause; provided, however, that the chief
executive officer of the Company shall be required to confirm that a Termination
of Employment of the chief human resources officer of the Company is for Cause.
Any voluntary Termination of Employment by the Grantee in anticipation of an
involuntary Termination of Employment for Cause shall be deemed to be a
Termination of Employment for Cause.
     6. Transferability. Other than as specifically provided in this Agreement
with regard to the death of the Grantee, this Agreement and any benefit provided
or accruing hereunder shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or change; and any
attempt to do so shall be void. No such benefit shall, prior to receipt thereof
by the Grantee, be in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of the Grantee.

3



--------------------------------------------------------------------------------



 



     7. No Right to Employment. Neither the execution and delivery of this
Agreement nor the granting of the Performance Units evidenced by this Agreement
shall constitute any agreement or understanding, express or implied, on the part
of the Company or its subsidiaries to employ the Grantee for any specific period
or in any specific capacity or shall prevent the Company or its subsidiaries
from terminating the Grantee’s employment at any time with or without Cause.
     8. Application of Laws. The granting of Performance Units under this
Agreement shall be subject to all applicable laws, rules and regulations and to
such approvals of any governmental agencies as may be required.
     9. Notices. Any notices required to be given hereunder to the Company shall
be addressed to The Secretary, Reynolds American Inc., Post Office Box 2990,
Winston-Salem, NC 27102-2990, and any notice required to be given hereunder to
the Grantee shall be sent to the Grantee’s address as shown on the records of
the Company.
     10. Taxes. Any taxes required by federal, state or local laws to be
withheld by the Company in respect of the grant of Performance Units or payment
of the Payment Value hereunder shall be paid to the Company by the Grantee by
the time such taxes are required to be paid or deposited by the Company. The
Grantee hereby authorizes the necessary withholding by the Company to satisfy
such tax withholding obligations prior to delivery of the Payment Value.
     11. Administration and Interpretation. (a) In consideration of the grant of
Performance Units hereunder, the Grantee specifically agrees that the
Compensation Committee shall have the exclusive power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan and Agreement as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretation and
determinations made by the Compensation Committee shall be final, conclusive,
and binding upon the Grantee, the Company and all other interested persons. No
member of the Compensation Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
the Agreement. The Compensation Committee may delegate its interpretive
authority to an officer or officers of the Company.
     (b) This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and shall be construed and
interpreted in accordance with such intent.
     12. Amendment. This Agreement is subject to the Plan, of which a copy has
been provided to the Grantee. The Board of Directors may amend the Plan and the
Compensation Committee may amend this Agreement at any time and in any way,
except that, other than for adjustments under Section 11(b) hereof and as
otherwise provided by the Plan, any amendment of the Plan or this Agreement that
would impair the Grantee’s rights under this Agreement may not be made without
the Grantee’s written consent.
     13. Recoupment Provisions. (a.) Subject to the clawback provisions of the
Sarbanes-Oxley Act of 2002, the Compensation Committee may, in its sole
discretion, direct that the Company recoup, and upon demand by the Company the
Grantee agrees to return to

4



--------------------------------------------------------------------------------



 



the Company, all or a portion of any amount paid to the Grantee hereunder
computed using financial information or performance metrics later found to be
materially inaccurate. The amount to be recovered shall be equal to the excess
of the amount paid out over the amount that would have been paid out had such
financial information or performance metric been fairly stated at the time the
payout was made.
     (b) If after a demand for recoupment of Shares under Section 13 of this
Agreement, the Grantee fails to return any amount paid to the Company, the
Grantee acknowledges that the Company (or the Company through the actions of any
of its subsidiaries employing the Grantee, if applicable) has the right to
effect the recovery of the amount paid and the amount of its court costs,
attorneys’ fees and other costs and expenses incurred in connection with
enforcing this Agreement by (i) deducting (subject to applicable law and the
terms and conditions of the Plan) from any amounts the Company (and if
applicable, any subsidiary of the Company employing the Grantee) owes to the
Grantee (including, but not limited to, wages or other compensation),
(ii) withholding payment of future increases in compensation (including the
payment of any discretionary bonus amount) or grants of compensatory awards that
otherwise would have been made in accordance with the Company’s or any of its
subsidiaries’ otherwise applicable compensation practices, or (iii) any
combination of the foregoing. The right of recoupment set forth in the preceding
sentence shall not be the exclusive remedy of the Company, and the Company may
exercise each and every other remedy available to it under applicable law.
     14. GOVERNING LAW. THE LAWS OF THE STATE OF NORTH CAROLINA SHALL GOVERN THE
INTERPRETATION, VALIDITY AND PERFORMANCE OF THE TERMS OF THIS AGREEMENT,
REGARDLESS OF THE LAW THAT MIGHT BE APPLIED UNDER PRINCIPLES OF CONFLICTS OF
LAWS.
     IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Grantee have executed this Agreement as of the Date of Grant first above
written.

         
 
  REYNOLDS AMERICAN INC.
 
       
 
  By:   /s/ Lisa J. Caldwell
 
       
 
      Authorized Signature
 
       
 
       
 
        Grantee Signature        
 
       
Grantee’s Taxpayer Identification Number:
       
 
       
 
         
 
       
Grantee’s Home Address:
       
 
       
 
         
 
       
 
         
 
       
 
         

5